DETAILED ACTION
Summary
This is a non-final Office action for the application filed 12/22/2020. Claims 1-10 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 44, 69, and 88 of the specification, the following description is stated: “In other words, the end portion 40 is formed such that the further the end portion exposure position of each reinforcing cord 30 is from the tire axis direction outer side, the more distant the end portion exposure position is from the tip 40A in the winding direction.” The description as given contradicts Figures 3 and 4, and it contradicts what was previously stated in these paragraphs. Based off of the given figures, the further the end portion exposure positions are from the outer side, the closer the end portion exposure positions are to the tip 40A. Note that this issue is discussed in further detail in the 112b rejections section below. 
“34”, the resin-covered cord, is not defined in Figure 1. In paragraphs 31-32 of the specification, references are made to “34” in Fig. 1. The specification should either be amended so as to not reference this item in Fig. 1, or “34” should be added to Fig 1 so as to be correct.
BW is defined in paragraph 39 as a width of the belt 26, and it is further used as width in paragraph 59. In paragraph 54, the statement “thickness BW of the belt 26” is used twice. It appears that this use in paragraph 54 is a mistake and that it should state “width BW of the belt 26”.
“…a concentration of bending stress… that is disposed one winding to the inner side” in paragraphs 4 and 49 is grammatically incorrect and it is not clear what the applicant intends by this statement. 
“…the direction of arrow C” as used in paragraphs 46, 63, 69, 88, and 104 is unclear because C has two arrows on it (C1 and C2 in Fig. 2-12) and it is not clear what direction is being referred to by this language. It appears that this could either be referring to “the direction of arrow C1” or to the general winding direction of C1 or C2. 
Appropriate correction is required.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  " Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 9, they both recite the following limitation: “the further each reinforcing cord is from the tire axis direction outer side, the more distant an end portion exposure position of each reinforcing cord is from the tip of the resin-covered cord in the winding direction of the resin-covered cord”. This claim language appears to be inconsistent based off of the figures in the drawings, and this leads to confusion about what is being claimed. Paragraph 44 of the instant specification uses this wording to describe Figure 4A; however, this appears to contradict what is shown in the figure.  An annotated Fig. 3 is included below to facilitate discussion. The outer side and inner side of the axis direction are labeled as defined in the specification. In the figure, the further the reinforcing cord is from the axis direction outer side (aka the cord that is further inward), the CLOSER the end portion exposure position is to the tip 40A. This is further supported by the teaching in Paragraph 44 which states that “areas of the tire diameter direction cross sections decrease towards the tip (tire axis direction inner side end portion 40A) in the tire circumference direction (toward one end portion in the winding direction)”. Thus, the metes and bounds of the claim limitation are not readily available to one of ordinary skill in the art in light of the specification.   Paragraphs 69, and 88 of the specification also have this inconsistent wording, as discussed previously. 
For examination purposes, the limitation “from the tire axis direction outer side” will be interpreted as “from the tire axis direction inner side” which is consistent with the rest of the specification and the attached figures. 

    PNG
    media_image1.png
    804
    484
    media_image1.png
    Greyscale


Claim 7 recites the following limitation: “…the tapered surface being angled toward the tip of the resin-covered cord from the tire axis direction outer side toward the tire axis direction inner side as seen in the tire axis direction". The limitations are unclear in light of the specification, as the claim states that the taper is directed in the axis direction when seen in the axis direction, however the specification states that the taper is angled “from the tire diameter direction outer side… toward the tire diameter direction inner side” [0102] when viewed in the axis direction. Additionally, Fig. 10 depicts the description from paragraph 102 and not what is stated in the claim. Thus, the metes and bounds of the claim cannot be readily determined. Note that this claim will be examined consistent with the specification, wherein “…the tapered surface being angled toward the tip of the resin-covered cord from the tire diameter direction outer side toward the tire diameter direction inner side as seen in the tire axis direction”.. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kon  (US20160068021), henceforth referred to as Kon (‘021), in view of Morita (JP2005041328).
Regarding claim 1, Kon (‘021) teaches:
A tire (“the present invention relates to a tire”, [0001]), comprising:
A ring-shaped tire skeleton member (Fig. 1 shows the ring-shaped tire skeleton member); and 
A belt, in which a resin-covered cord (“reinforcing cord member 22” in Fig. 2 is equivalent to the resin-covered cord) is wound in a helical shape in a tire circumference direction at an outer periphery of the tire skeleton member and is joined to the tire skeleton member (“the reinforcing cord member is configured to be spirally wound in the circumferential direction of the tire and joined to the tire frame member”, [0006]),
Portions of the resin-covered cord that are adjacent to one another in a tire axis direction being joined to one another (“portions [reinforcing cord members] adjacent in the axial direction of the tire are joined to each other”, [0006]), 
And the resin-covered cord being formed of a reinforcing cord (“24” in Fig. 2) covered with a covering resin (“26” in Fig. 2).
Kon (‘021) does not expressly teach the further limitations of claim 1. Morita teaches a tire, wherein an end portion of the resin-covered cord is joined to a portion of the resin-covered cord that is adjacent to a tire axis direction inner side of the end portion (Fig. 1 and Fig. 2 of Morita), and areas of cross sections in a tire diameter direction of the end portion decrease toward a tip of the resin-covered cord (Fig. 2 of Morita, the areas of cross sections decrease towards the tip. Also, “the cut ends of the strip material at the start and end of winding are formed at acute angles with respect to the longitudinal direction of the strip material”, [0005]). Morita does not explicitly show that the reinforcing cord is exposed at an end face of the resin-covered cord. However, one containing ordinary skill in the art would know that the reinforcing cord would be exposed at an end face in a situation where any cut was made to the end face, barring some structure being present which would cover this up.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the end portion cross section decrease toward the tip of the resin-covered cord as taught by Morita. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “mitigate the change in rigidity of the layer with respect to the tire circumferential direction so that the tire uniformity can be improved” (Morita, [0007]). 
Regarding claim 2, modified Kon (‘021) makes obvious all limitations of claim 1. Morita further teaches a tire, wherein, from the tire axis direction inner side toward a tire axis direction outer side, the end portion of the resin-covered cord becomes more distant from the tip of the resin-covered cord in a winding direction of the resin-covered cord (Fig. 1 and Fig. 2 of Morita, in both figures it is shown that the end portion becomes more distant from the inner side to the outer side). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the end portion cross section decrease toward the tip of the resin-covered cord as taught by Morita. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “mitigate the change in rigidity of the layer with respect to the tire circumferential direction so that the tire uniformity can be improved” (Morita, [0007]). 
Regarding claim 3, modified Kon (‘021) makes obvious the tire of claim 2. Morita further teaches a tire, wherein a tapered surface is formed at the end portion of the resin-covered cord (Fig. 1 and 2 of Morita, tapered surface is clearly visible), the tapered surface being angled toward the tip of the resin-covered cord from the tire axis direction outer side toward the tire axis direction inner side as seen in the tire diameter direction (Fig. 1 and 2 of Morita, tapered surface is angled to the tip from the outer side to the inner side. Fig. 2 of Morita has the same view of Fig. 2 and 3 of the instant application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the end portion cross section decrease toward the tip of the resin-covered cord as taught by Morita. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “mitigate the change in rigidity of the layer with respect to the tire circumferential direction so that the tire uniformity can be improved” (Morita, [0007]). 
Regarding claim 5, modified Kon (‘021) makes obvious the tire of claim 3. Morita further teaches a tire wherein a plurality of reinforcing cords are disposed side by side in the tire axis direction in the resin-covered cord (Fig. 2 of Morita, plurality of reinforced cords (dashed lines) are shown to be side by side inside the strip) and the further each reinforcing cord is from the tire axis direction outer side, the more distant an end portion exposure position of each reinforcing cord is from the tip of the resin-covered cord in the winding direction of the resin-covered cord (Fig. 2 of Morita shows several reinforcing cords within the strip (equivalent to resin-covered cord) and the further each cord is from the inner side the more distant the tip portion is from the tip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the end portion cross section decrease toward the tip of the resin-covered cord as taught by Morita. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “mitigate the change in rigidity of the layer with respect to the tire circumferential direction so that the tire uniformity can be improved” (Morita, [0007]). 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kon ('021) (US20160068021) in view of Morita (JP2005041328), as applied to claim 1 above, and further in view of Ataka (JPH03169718).
Regarding claim 6, modified Kon (‘021) as applied to claim 1 makes obvious all limitations of claim 1, but it fails to teach the further limitations of claim 6. Ataka teaches a tire, wherein tire diameter direction heights of the end portion of the resin-covered cord decrease toward the tip of the resin-covered cord in the winding direction of the resin-covered cord (Fig. 2 and 3 of Ataka show the structure of the cord at the tip, where “the end face of the belt cord of the present invention is inclined at an angle of 60 degrees or less with respect to the longitudinal direction” [0001]. This is defined as the direction over which the cord is wound over the tire, so this is the circumferential/winding direction when applied to modified Kon (‘021). With the angle of inclination being defined in this way, a change in the tire diameter height towards the tip of the cord in the winding direction would be the result). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the end portion height in the tire diameter direction decrease toward the tip as taught by Ataka. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “reduce the rigidity difference at the end of the belt cord, thereby suppressing ply edge peeling and greatly improving running durability” (Ataka, [0001]). Note that Ataka is for the end portion of the belt cord being angled, but it would have been obvious to one of ordinary skill in the art to apply the same concept to the end portion of the resin-covered cord of modified Kon (‘021) as a whole for the same benefits of reducing the rigidity difference.
Regarding claim 7, modified Kon (‘021) as applied above makes obvious all limitations of claim 6. Ataka also teaches a tire wherein a tapered surface in formed at the end portion of the resin-covered cord (Fig. 2 and 3 of Ataka show a tapered surface at the end portion of the cord), the tapered surface being angled toward the tip of the resin-covered cord from the tire axis direction outer side toward the tire axis direction inner side as seen in the tire axis direction (using the previously defined information from claim 6, the tapered surface of Fig. 2 and 3 of Ataka would be angled down from the tire diameter outside to the tire diameter inside towards the tip of the cord). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have a tapered surface at the end portion angled towards the tip as taught by Ataka. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “reduce the rigidity difference at the end of the belt cord, thereby suppressing ply edge peeling and greatly improving running durability” (Ataka, [0001]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kon ('021) (US20160068021) in view of Morita (JP2005041328), as applied to claim 1 above, and further in view of Kon (JP2018065427), henceforth referred to as Kon (‘427).
Modified Kon (‘021) makes obvious all limitations of claim 1, but it fails to teach the limitations of claim 8. Kon (‘427) teaches a tire, wherein an edge line at a tire axis direction outer side of the end portion of the resin-covered cord is chamfered at a side of the edge line at which the tip of the resin-covered cord is disposed (Kon ‘427 has a chamfered portion 28M in Fig. 5a and 5b which is located on an outer side edge line where the tip is disposed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the chamfer of Kon (‘427). One of ordinary skill in the art would have been motivated to make these modifications to the edge line at which the tip of the resin-covered cord is disposed in order to reduce “the shear strain in each edge portion of the cross-belt layers… suppressing the separation in the edge portion… [which] improves the load durability of the tire” (Kon (‘427), [0007]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kon (‘021) (US20160068021) in view of Harikae (US20100024944) and Morita (JP2005041328). 
Regarding claim 9, Kon (‘021) teaches:
A tire (“the present invention relates to a tire”, [0001]), comprising:
A ring-shaped tire skeleton member (Fig. 1 shows the ring-shaped tire skeleton member); and 
A belt, in which a resin-covered cord (“reinforcing cord member 22” in Fig. 2 is equivalent to the resin-covered cord) is wound in a helical shape in a tire circumference direction at an outer periphery of the tire skeleton member and is joined to the tire skeleton member (“the reinforcing cord member is configured to be spirally wound in the circumferential direction of the tire and joined to the tire frame member”, [0006]),
Portions of the resin-covered cord that are adjacent to one another in a tire axis direction being joined to one another (“portions [of reinforcing cord members] adjacent in the axial direction of the tire are joined to each other”, [0006]),
And the resin-covered cord being formed of a reinforcing cord (“24” in Fig. 2) covered with a covering resin (“26” in Fig. 2).
	Kon (‘021) does not teach “a plurality of resin-covered cords”. Harikae teaches a plurality of resin-covered cords (Fig. 2 of Harikae, 7a has one type of resin-covered cord, and 7b has a second type of resin-covered cord. Total of 3 different cords are joined together in this figure. More specifically, the cords have different properties, with the inner cord “having relatively small elongation at break” while the outer cords “having relatively large elongation at break”, [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the multiple cords of Harikae. One of ordinary skill in the art would have been motivated to make these modifications in order to reduce “the shear strain in each edge portion… suppressing the separation in the edge portion… [which] makes it possible to improve the load durability of the tire (Harikae, [0007]).
Modified Kon (‘021) does not disclose  an end portion of each resin-covered cord is joined to a portion of the resin-covered cord that is adjacent to a tire axis direction inner side of the end portion. Modified Kon (‘021) does not disclose that the reinforcing cords are exposed at an end face of the resin-covered cords. Modified Kon (‘021) also does not disclose a plurality of reinforcing cords, where the further each reinforcing cord is from the tire axis direction outer side, the more distant an end portion exposure position of each reinforcing cord is from a tip of the resin-covered cord in a winding direction of the resin-covered cord. Morita teaches a tire, wherein an end portion of the resin-covered cord is joined to a portion of the resin-covered cord that is adjacent to a tire axis direction inner side of the end portion (Fig. 1 and Fig. 2 of Morita). Morita does not explicitly show that the reinforcing cord is exposed at an end face of the resin-covered cord. However, one containing ordinary skill in the art would know that the reinforcing cord would be exposed at an end face in a situation where any cut was made to the end face, barring some structure being present which would cover this up.  Morita further teaches a tire wherein a plurality of reinforcing cords (Fig. 2 of Morita, plurality of reinforced cords (dashed lines) are shown to be side by side inside the strip) and the further each reinforcing cord is from the tire axis direction outer side, the more distant an end portion exposure position of each reinforcing cord is from the tip of the resin-covered cord in the winding direction of the resin-covered cord (Fig. 2 of Morita shows several reinforcing cords within the strip (equivalent to resin-covered cord) and the further each cord is from the inner side the more distant the tip portion is from the tip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Morita. One of ordinary skill in the art would have been motivated to make these modifications in order to “mitigate the change in rigidity of the layer with respect to the tire circumferential direction so that the tire uniformity can be improved” (Morita, [0007]). It would have been obvious to apply the concepts of Morita (which are for a single strip, equivalent to the resin-covered cord) to the multiple resin-covered cords of modified Kon (‘021) for the same benefits that are given with the single resin-covered cord.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kon ('021) (US20160068021), in view of Yamada (JPH02106409).
Regarding claim 1, Kon (‘021) teaches:
A tire (“the present invention relates to a tire”, [0001]), comprising:
A ring-shaped tire skeleton member (Fig. 1 shows the ring-shaped tire skeleton member); and 
A belt, in which a resin-covered cord (“reinforcing cord member 22” in Fig. 2 is equivalent to the resin-covered cord) is wound in a helical shape in a tire circumference direction at an outer periphery of the tire skeleton member and is joined to the tire skeleton member (“the reinforcing cord member is configured to be spirally wound in the circumferential direction of the tire and joined to the tire frame member”, [0006]),
Portions of the resin-covered cord that are adjacent to one another in a tire axis direction being joined to one another (“portions [reinforcing cord members] adjacent in the axial direction of the tire are joined to each other”, [0006]), 
And the resin-covered cord being formed of a reinforcing cord (“24” in Fig. 2) covered with a covering resin (“26” in Fig. 2).
Kon (‘021) does not expressly teach the further limitations of claim 1. Yamada teaches a tire, wherein an end portion of the resin-covered cord is joined to a portion of the resin-covered cord that is adjacent to a tire axis direction inner side of the end portion (Fig. 2 of Yamada), and areas of cross sections in a tire diameter direction of the end portion decrease toward a tip of the resin-covered cord (Fig. 2 of Yamada, the areas of cross sections decrease towards the tip because of the “step” structure present). Yamada does not explicitly show that the reinforcing cord is exposed at an end face of the resin-covered cord. However, one containing ordinary skill in the art would know that the reinforcing cord would be exposed at an end face in a situation where any cut was made to the end face, barring some structure being present which would cover this up.     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Yamada. One of ordinary skill in the art would have been motivated to make these modifications in order to “overcome… harmful effect due to the rigidity step conventionally inevitable at the beginning and the end of the winding layer” (Yamada, [0001]).
Regarding claim 2, modified Kon (‘021) makes obvious all limitations of claim 1. Yamada further teaches a tire, wherein, from the tire axis direction inner side toward a tire axis direction outer side, the end portion of the resin-covered cord becomes more distant from the tip of the resin-covered cord in a winding direction of the resin-covered cord (Fig. 2 of Yamada, it is shown that the end portion becomes more distant from the inner side to the outer side because of the step function at the end portion. Table 1 of Yamada shows other variations as well). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Yamada. One of ordinary skill in the art would have been motivated to make these modifications in order to “overcome… harmful effect due to the rigidity step conventionally inevitable at the beginning and the end of the winding layer” (Yamada, [0001]).
Regarding claim 4, modified Kon (‘021) makes obvious all limitations of claim 2. Yamada further teaches a tire, wherein a plurality of end faces in step shapes are formed at the end portion of the resin-covered cord (Fig. 2 of Yamada shows steps in the circumferential direction of the end portion, and Table 1 shows further possibilities to the number of steps present), such that, from the tire axis direction inner side toward the tire axis direction outer side as seen in the tire diameter direction, the end faces become more distant from the tip of the resin-covered cord in the winding direction (Fig. 2 of Yamada, steps are shown to become more distant in the winding direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Yamada. One of ordinary skill in the art would have been motivated to make these modifications in order to “overcome… harmful effect due to the rigidity step conventionally inevitable at the beginning and the end of the winding layer” (Yamada, [0001]).
Regarding claim 5, modified Kon (‘021) makes obvious all limitations of claim 1. Yamada further teaches a tire, wherein a plurality of reinforcing cords are disposed side by side in the tire axis direction in the resin-covered cord (Fig. 2 of Yamada, plurality of reinforced cords (dashed lines) are shown to be side by side inside of each cord bundle), and the further each reinforcing cord is from the tire axis direction outer side, the more distant an end portion exposure position of each reinforcing cord is from the tip of the resin-covered cord in the winding direction of the resin-covered cord (Fig. 2 of Yamada shows several reinforcing cords within the cord bundle (equivalent to resin-covered cord) and the further cords are from the inner side the more distant the tip portion is from the tip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Yamada. One of ordinary skill in the art would have been motivated to make these modifications in order to “overcome… harmful effect due to the rigidity step conventionally inevitable at the beginning and the end of the winding layer” (Yamada, [0001]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kon ('021) (US20160068021) in view of Yamada (JPH02106409), as applied to claim 1 above, and further in view of Ataka (JPH03169718).
Regarding claim 6, modified Kon (‘021) as applied to claim 1 makes obvious all limitations of claim 1, but it fails to teach the further limitations of claim 6. Ataka teaches a tire, wherein tire diameter direction heights of the end portion of the resin-covered cord decrease toward the tip of the resin-covered cord in the winding direction of the resin-covered cord (Fig. 2 and 3 of Ataka show the structure of the cord at the tip, where “the end face of the belt cord of the present invention is inclined at an angle of 60 degrees or less with respect to the longitudinal direction” [0001]. This is defined as the direction over which the cord is wound over the tire, so this is the circumferential/winding direction when applied to modified Kon (‘021). With the angle of inclination being defined in this way, a change in the tire diameter height towards the tip of the cord in the winding direction would be the result). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the end portion height in the tire diameter direction decrease toward the tip as taught by Ataka. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “reduce the rigidity difference at the end of the belt cord, thereby suppressing ply edge peeling and greatly improving running durability” (Ataka, [0001]). Note that Ataka is for the end portion of the belt cord being angled, but it would have been obvious to one of ordinary skill in the art to apply the same concept to the end portion of the resin-covered cord of modified Kon (‘021) as a whole for the same benefits of reducing the rigidity difference.
Regarding claim 7, modified Kon (‘021) as applied above makes obvious all limitations of claim 6. Ataka also teaches a tire wherein a tapered surface in formed at the end portion of the resin-covered cord (Fig. 2 and 3 of Ataka show a tapered surface at the end portion of the cord), the tapered surface being angled toward the tip of the resin-covered cord from the tire axis direction outer side toward the tire axis direction inner side as seen in the tire axis direction (using the previously defined information from claim 6, the tapered surface of Fig. 2 and 3 of Ataka would be angled down from the tire diameter outside to the tire diameter inside towards the tip of the cord). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have a tapered surface at the end portion angled towards the tip as taught by Ataka. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin-covered cord in order to “reduce the rigidity difference at the end of the belt cord, thereby suppressing ply edge peeling and greatly improving running durability” (Ataka, [0001]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kon ('021) (US20160068021) in view of Yamada (JPH02106409), as applied to claim 1 above, and further in view of Kon (‘427) (JP2018065427).
Modified Kon (‘021) makes obvious all limitations of claim 1, but it fails to teach the limitations of claim 8. Kon (‘427) teaches a tire, wherein an edge line at a tire axis direction outer side of the end portion of the resin-covered cord is chamfered at a side of the edge line at which the tip of the resin-covered cord is disposed (Kon ‘427 has a chamfered portion 28M in Fig. 5a and 5b which is located on an outer side edge line where the tip is disposed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the chamfer of Kon (‘427). One of ordinary skill in the art would have been motivated to make these modifications to the edge line at which the tip of the resin-covered cord is disposed in order to reduce “the shear strain in each edge portion of the cross-belt layers… suppressing the separation in the edge portion… [which] improves the load durability of the tire” (Kon (‘427), [0007]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kon (‘021) (US20160068021) in view of Harikae (US20100024944) and Yamada (JPH02106409). 
Regarding claim 9, Kon (‘021) teaches:
A tire (“the present invention relates to a tire”, [0001]), comprising:
A ring-shaped tire skeleton member (Fig. 1 shows the ring-shaped tire skeleton member); and 
A belt, in which a resin-covered cord (“reinforcing cord member 22” in Fig. 2 is equivalent to the resin-covered cord) is wound in a helical shape in a tire circumference direction at an outer periphery of the tire skeleton member and is joined to the tire skeleton member (“the reinforcing cord member is configured to be spirally wound in the circumferential direction of the tire and joined to the tire frame member”, [0006]),
Portions of the resin-covered cord that are adjacent to one another in a tire axis direction being joined to one another (“portions [of reinforcing cord members] adjacent in the axial direction of the tire are joined to each other”, [0006]),
And the resin-covered cord being formed of a reinforcing cord (“24” in Fig. 2) covered with a covering resin (“26” in Fig. 2).
Kon (‘021) does not teach “a plurality of resin-covered cords”. Harikae teaches a plurality of resin-covered cords (Fig. 2 of Harikae, 7a has one type of resin-covered cord, and 7b has a second type of resin-covered cord. Total of 3 different cords are joined together in this figure. More specifically, the cords have different properties, with the inner cord “having relatively small elongation at break” while the outer cords “having relatively large elongation at break”, [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) to have the multiple cords of Harikae. One of ordinary skill in the art would have been motivated to make these modifications in order to reduce “the shear strain in each edge portion… suppressing the separation in the edge portion… [which] makes it possible to improve the load durability of the tire (Harikae, [0007]).
Modified Kon (‘021) does not disclose that an end portion of each resin-covered cord is joined to a portion of the resin-covered cord that is adjacent to a tire axis direction inner side of the end portion. Modified Kon (‘021) does not disclose that the reinforcing cords are exposed at an end face of the resin-covered cords. Modified Kon (‘021) also does not disclose a plurality of reinforcing cords, where the further each reinforcing cord is from the tire axis direction outer side, the more distant an end portion exposure position of each reinforcing cord is from a tip of the resin-covered cord in a winding direction of the resin-covered cord.  Yamada teaches a tire, wherein an end portion of the resin-covered cord is joined to a portion of the resin-covered cord that is adjacent to a tire axis direction inner side of the end portion (Fig. 2 of Yamada). Yamada does not explicitly show that the reinforcing cord is exposed at an end face of the resin-covered cord. However, one containing ordinary skill in the art would know that the reinforcing cord would be exposed at an end face in a situation where any cut was made to the end face, barring some structure being present which would cover this up.  Yamada further teaches a tire wherein a plurality of reinforcing cords (Fig. 2 of Yamada, plurality of reinforced cords (dashed lines) are shown to be side by side inside of each cord bundle) and the further each reinforcing cord is from the tire axis direction outer side, the more distant an end portion exposure position of each reinforcing cord is from the tip of the resin-covered cord in the winding direction of the resin-covered cord (Fig. 2 of Yamada shows several reinforcing cords within the cord bundle (equivalent to resin-covered cord) and the further cords are from the inner side the more distant the tip portion is from the tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Yamada. One of ordinary skill in the art would have been motivated to make these modifications in order to “overcome… harmful effect due to the rigidity step conventionally inevitable at the beginning and the end of the winding layer” (Yamada, [0001]). It would have been obvious to apply the concepts of Yamada to the multiple resin-covered cords of modified Kon (‘021) for the same benefits that are given with the single resin-covered cord. 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kon ('021) (US20160068021) in view of Yamada (JPH02106409), as applied to claim 2 above, and further in view of Morita (JP2005041328),
Regarding claims, modified Kon (‘021) makes obvious all limitations of claim 2, but it fails to teach the limitations of claim 3. Morita teaches a tire, wherein a tapered surface is formed at the end portion of the resin-covered cord (Fig. 1 and 2 of Morita, tapered surface is clearly visible), the tapered surface being angled toward the tip of the resin-covered cord from the tire axis direction outer side toward the tire axis direction inner side as seen in the tire diameter direction (Fig. 1 and 2 of Morita, tapered surface is angled to the tip from the outer side to the inner side. Fig. 2 of Morita has the same view of Fig. 2 and 3 of the instant application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Morita. One of ordinary skill in the art would have been motivated to make these modifications in order to “mitigate the change in rigidity of the layer with respect to the tire circumferential direction so that the tire uniformity can be improved” (Morita, [0007]). 
Regarding claim 10, modified Kon (‘021) makes obvious all limitations of claim 3. Yamada further teaches a tire, wherein a plurality of end faces in step shapes are formed at the end portion of the resin-covered cord (Fig. 2 of Yamada shows steps in the circumferential direction of the end portion, and Table 1 shows further possibilities to the number of steps present), such that, from the tire axis direction inner side toward the tire axis direction outer side as seen in the tire diameter direction, the end faces become more distant from the tip of the resin-covered cord in the winding direction (Fig. 2 of Yamada, steps are shown to become more distant in the winding direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kon (‘021) with the end portions of Yamada. One of ordinary skill in the art would have been motivated to make these modifications to the end portions of the resin covered cord in order to “overcome… harmful effect due to the rigidity step conventionally inevitable at the beginning and the end of the winding layer” (Yamada, [0001]). One of ordinary skill in the art would have recognized that combining the step shapes of Yamada with the tapered surface angled to the tip of Morita would help to further mitigate the change in rigidity of the end portion, and thus the result of having both of these structures within the same end portion would have been obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS F SCHNEIDER whose telephone number is (571)272-4857. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.F.S./Examiner, Art Unit 4183                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749